Case 1:20-cr-00188-JSR Document 196 Filed 02/26/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

- against -
20-CR-188-JSR
RUBEN WEIGAND and
HAMID “RAY” AKHAVAN, {PRUPOSED}ORDER
Defendants.

 

 

Upon the application of the defendant, Hamid “Ray” Akhavan (Register No, 79407-112),
by and through his attorneys, the Court hereby orders the Metropolitan Correctional Center
(“MCC”) in New York, New York, to accept clothing for the defendant to use during the
pendency of his trial, The Court now orders the MCC to accept up to five sets of clothing,
including, but not limited to, five undershirts, five pair socks, two pairs of shoes, five dress shirts,
five pairs of suit pants, five suit jackets, five ties, two belts, and five sweaters, and to permit such
clothing to be made available to the defendant prior to each court date in this case.' In addition,
the Court shall permit the defendant to change into business attire daily at the Court prior to each
appearance and appear before the jury without restraints during the pendency of his trial.

Counsel for the defendant shall deliver a copy of this order to the appropriate personnel at the

 

MCC,
SO ORDERED.
—
—_
Dated: February 16, 2021 THE HONORABLE JED S. RAKOFF
New York, New York UNITED STATES DISTRICT JUDGE

(Gi foaw,

 

! Defense counsel will coordinate with the appropriate personnel at the MCC to retrieve,
clean, and return clothes as necessary for the duration of the trial.

 
